Citation Nr: 0605473	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel








INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.  He died October [redacted], 2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision, and was remanded in July 
2005.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
October [redacted], 2001, and that the immediate cause of his death 
was congestive heart failure, due to renal failure, that was 
due to post liver transplant.  

2.  At the time of his death, the veteran was not service 
connected for any disabilities.

3.  The preponderance of evidence fails to show that liver 
disease was present in service, or cirrhosis within one year 
of the veteran's service discharge.  

4.  There is no competent evidence showing that the veteran's 
death was caused by a service-related injury.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

"Service connection" for a disability basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's death certificate shows that he died in October 
2001.  The immediate cause of death was congestive heart 
failure, due to renal failure, that was due to post liver 
transplant.  In other words, during his life time, the 
veteran developed liver problems which required a liver 
transplant.  The consequence of that transplant included 
renal failure, which in turn caused congestive heart failure.  
Therefore, the focus of the Board's analysis will be whether 
a liver disability was incurred in service.  In this regard, 
it also should be noted that service connection for liver 
cirrhosis may be presumed if it is shown to be 10 percent 
disabling within the first year of the veteran's discharge 
from service.  38 C.F.R. §§ 3.307, 3.309.  

The appellant asserted that the veteran contracted hepatitis 
while serving in Korea which caused him to develop cirrhosis 
of the liver, requiring a liver transplant, and which 
eventually caused his death.  She apparently contends the 
veteran acquired hepatitis from his association with a 
"working" girl in Korea, based on a letter from a Korean 
woman to the veteran while he was in service in June 1967, a 
copy of which she submitted.  She also contends that to the 
extent the veteran had alcoholic cirrhosis, his problem with 
alcohol had its onset in service.  

With respect to the appellant's contentions regarding alcohol 
use, the Board notes that the relevant statute essentially 
precludes an award of benefits based on abuse of alcohol.  
See 38 U.S.C.A. § 1110.  

Regarding her contentions concerning liver disease, the Board 
notes that in a September 1992 document, a private physician, 
Santiago Vera, MD., indicated that the veteran had a history 
of alcohol abuse with cirrhosis and hepatitis-induced liver 
failure.  Thus, there is competent evidence that hepatitis 
played a role in the veteran's death.  

Service medical records fail to reflect any treatment for 
hepatitis while the veteran was in service.  On his personal 
medical history survey, dated in June 1968, the veteran 
indicated he had not had then, or had ever had, jaundice.  
The veteran did indicate he had then, or in the past had, 
"stomach, liver, or intestinal trouble," but the medical 
officer clarified this indicating the veteran got indigestion 
after eating spicy foods.  No specific liver problems were 
mentioned.  The veteran was discharged from service in July 
1968.

Several statements have been received from friends and 
relatives of the veteran indicating that he was hospitalized 
for hepatitis in Chicago in November 1968.  
Unfortunately, as indicated by the appellant's statement in 
January 1993, the medical records from this hospitalization, 
as well as the treatment records from the veteran's private 
doctor from August 1968 until 1974, have not been located.  
The hospital has closed and the doctor has passed away.  As 
such, the veteran's file is void of any contemporaneous 
medical records describing treatment for hepatitis 
immediately following service.  While lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons; lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
statements that have been received are more credible to 
establish that the veteran was hospitalized, but they are 
less so, to establish a diagnosis.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Nevertheless, as will be described 
below, even accepting the veteran was hospitalized at that 
time for hepatitis, a basis upon which to establish service 
connection for the cause of his death is not shown.  

Voluminous VA and private post-service treatment records have 
been received and reviewed.  The earliest records date from 
the late 1980s, nearly two decades after the veteran was 
discharged from service.  Records from 1987 and 1988 do 
reflect that the veteran had a history of alcoholics' 
hepatitis, and the veteran tested positive for hepatitis B 
surface antibodies and core antibodies in May and August 1988 
respectively, indicating that he had hepatitis B at some 
point in his life.  Additionally, in April 1993, following 
the veteran's liver transplant, Dr. Vera indicated that a 
hepatitis profile revealed evidence of a past infection, 
negative for C and positive hepatitis B core and surface 
antibody, although hepatitis A and B screenings in August 
1995 were negative.

Several doctors have written addressing the veteran's 
hepatitis.  

In September 2002, a VA hepatologist indicated that the 
veteran had a history of jaundice in 1968 after being 
discharged from service (where he had been stationed in South 
Korea), but he observed that the veteran had no evidence of 
hepatitis B or hepatitis C infection, as he was hepatitis B 
surface antigen negative, he had no hepatitis B core 
antibodies to suggest prior infection, and his hepatitis B 
antibodies were consistent with prior vaccination.  The 
veteran was noted to have hepatitis A antibodies.  While an 
examination of the veteran's liver after it was removed 
during transplantation revealed cirrhosis and chronic 
hepatitis, the doctor expressed no opinion as to the etiology 
of the veteran's chronic hepatitis.

In October 2003, another VA doctor reviewed the veteran 
treatment records, and indicated that the veteran had 
advancing liver disease with cirrhosis which resulted in a 
liver transplant and eventually led to coronary artery 
disease.  She generally believed that the veteran's liver 
disease was strictly alcohol related disease, and noted that 
the various charted viral markers and other tests that might 
have supported service-connection were negative.  However, 
based on positive tests for hepatitis B core antibodies and a 
hepatitis B surface antigens in 1988 (although repeated 
testing in the 1990s was negative) and the fact that the 
veteran had not been vaccinated for hepatitis B, she opined 
that there were three possibilities: 1) the 1988 tests were 
erroneous; 2) the 1988 tests indicated an acute process with 
no resulting residual serologies positive or negative (which 
she did not believe was the case); or 3) the 1988 tests 
indicated a true infection, of unknown duration, which 
developed into a silent laboratory presentation (which is 
difficult to prove or disprove).  The doctor concluded that a 
viral or immune process could have augmented his liver 
disease, but she did not offer an opinion as to whether the 
veteran had hepatitis B, and, if so, whether it was 
contracted in service.  Given her uncertainty, the doctor 
requested the opinion of the staff hepatologist who had 
previously offered his comments in September 2002.

In October 2003, this VA hepatologist wrote a second letter 
in which he noted that the veteran had a history of severe 
hepatitis within months of his discharge from active duty 
(although this appears to have been subjectively relayed from 
the appellant, as the veteran's claims file is void of 
treatment records showing treatment for hepatitis soon after 
his discharge from service).  The hepatologist noted that the 
veteran had documentation of immunity to hepatitis A in 1991 
(prior to the hepatitis A vaccination being available in the 
U.S.), which he took as evidence that the veteran had had 
hepatitis A at some point.  The hepatologist also noted that 
the veteran had been stationed in South Korea, where 
hepatitis B was common among U.S. troops during that era; and 
indicated that the veteran had evidence of prior hepatitis B 
documented in his chart in 1988, including documentation of 
hepatitis B surface antibodies in May 1988 and hepatitis B 
core antibodies in August 1988.  While the veteran did not 
show measurable antibodies and repeated surface antigen 
testing was negative in the 1990s, the doctor opined that 
antibody responses can decrease with time and in patients, 
like the veteran, with a compromised immune system.  The 
hepatologist indicated that persistence of hepatitis B in the 
liver has been reported even when hepatitis B surface antigen 
is no longer detected in the serum, and he opined that such 
occult hepatitis B can worsen the course of underlying liver 
disease and contribute to complications.  He concluded that 
it was medically reasonable that the severe hepatitis 
experienced by the veteran following discharge could have 
affected his subsequent course of liver disease.  

The Board notes that "could have" in the context of a 
medical opinion is a speculative qualifier of any conclusion 
being offered.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Furthermore, it appears that the hepatologist's 
opinion is based solely on the appellant's reported history 
that the veteran was treated for hepatitis shortly after 
service, as there are no medical records showing treatment of 
hepatitis shortly after service.  Thus, the probative value 
of this medical opinion is significantly lessened because it 
is based on an unproven factual premise.  

Nevertheless, even if the Board were to accept that the 
veteran was hospitalized for treatment of hepatitis several 
months after service, there is no medical opinion of record 
in which a doctor has opined that it is as likely as not that 
the veteran contracted hepatitis while he was actually in 
service.  Furthermore, there are no service medical records 
or medical treatment records upon which a doctor might base 
such an opinion.  Likewise, there is no medical record 
showing the presence of cirrhosis in service, or within one 
year after the veteran's service discharge.  

While the appellant believes that the veteran contracted 
hepatitis while on active duty, she is not medically 
qualified to provide such an opinion, and consequently her 
opinion cannot constitute the sole opinion upon which the 
claim of service connection would be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992); Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In absence of a medical opinion of record actually linking 
the veteran's hepatitis to his time in service, service 
connection cannot be established for hepatitis; and without 
hepatitis being connected to service, there is no evidence 
that the veteran's death was caused by a service-connected 
disability.  Accordingly, the appellant's claim is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2005.  By this, and by previous letter, 
the statement of the case and supplemental statements of the 
case, the appellant was informed of all four elements 
required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
September 2005 supplemental statement of the case).  In 
short, the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Numerous VA and private treatment records have been obtained, 
as have service medical records, and several opinions have 
been obtained from VA doctors regarding the veteran's history 
with hepatitis.  Statements have also been received from 
friends and relatives of the veteran and have been associated 
with the claims folder.  Additionally, the appellant was 
offered the opportunity to testify at a hearing before the 
Board, but she declined.
  
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the appellant is not prejudiced by the Board's adjudication 
of her claim.




ORDER


Service connection for the cause of the veteran's death is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


